DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Please cancel claim 5.
Election/Restrictions
Independent claims 1 and 18 are allowable. The restriction requirement, as set forth in the Office action mailed on 4/24/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of election of Species II is withdrawn.  Claims 9-11 and 13-16, directed to species no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.  [0041] of applicant’s specification provides support for heat and electric elements for Fig. 1 having control element 124 as the first control element being between pixels.  However, claim 5, directed to species III/IV of Figs. 6/7 is withdrawn from consideration because it does not require all the limitations of an allowable claim (i.e., the first control unit is not sandwiched between adjacent pixels but is formed above the display panel).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 5 directed to a non-elected species without traverse.  Accordingly, claim 5 has been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 was considered by the examiner.
Allowable Subject Matter
Claims 1, 3-6, 8-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a display apparatus having the features of the claim including:
a signal unit including a plurality of control elements, wherein a first control element of the plurality of control elements generates the first signal, the first control element being sandwiched between adjacent pixels of the plurality of pixels.	Independent claim 18 recites similar features and is allowable for the same .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694




/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694